Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 2, 2019

                                      No. 04-19-00227-CV

                                    IN RE M.I.A., A CHILD,
                                          Appellant

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02030
                     The Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order denying the Department of Family & Protective
Services’ request to terminate the parental rights of the child’s father, and an order granting the
child’s grandmother access to the child. The child’s attorney ad litem filed a notice of appeal,
and has filed a brief challenging these orders on June 6, 2019. On June 19, 2019, the Department
filed a brief, agreeing the trial court erred.

        Because this is an accelerated appeal, the deadline to file an appellee’s brief was June 26,
2019. See Tex. R. App. P. 38.6(b). The appellee father has not filed his brief. Furthermore,
because appellant challenges the trial court’s order granting the grandmother’s access, the
grandmother is also an appellee in this appeal. However, none of the briefs have been served on
her, and she has not filed an appellee’s brief.

        We therefore ORDER appellee father’s counsel, Irene Vela Cadena, to file the father’s
brief by July 12, 2019. We further ORDER the clerk of this court to send a copy of the briefs
filed in this case and the appellate record to appellee grandmother, and ORDER the appellee
grandmother’s brief due by July 22, 2019.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2019.
___________________________________
Keith E. Hottle,
Clerk of Court